Title: From Benjamin Franklin to William Strahan, 28 November 1747
From: Franklin, Benjamin
To: Strahan, William


Sir
Philada. Nov. 28. 1747
I received your Favour of June 11. per Capt. Tiffin, with the Books, &c. all in good Order. Mr. Parks, who drew the Bill on Guidart & Sons, is surpriz’d at their Protesting it, they having, as he says, large Effects of his in their Hands: He will speedily renew that Bill. Enclos’d I send you a Bill on Xr. Kilby Esqr, for £19.7.1½ Sterling, which I hope will be readily paid: And you may soon expect other Bills from me for larger Sums. What Books will be wanted for the Shop hereafter, Mr. Hall will write for: I shall send for no more, unless for myself or a Friend. I must desire you to send per first Opportunity the Maps formerly wrote for, viz. Popple’s large One of North America pasted on Rollers; Ditto bound in a Book: and 8 or 10 other Maps of equal Size if to be had; they are for the long Gallery and the Assembly Room in the Statehouse. If none so large are to be got, let Prospects of Cities, Buildings, &c. be pasted round them, to make them as large. I want also Folard’s Polybius, in French; it is 6 Vols. 4to. printed at Paris, and costs about 3 Guineas. My best Respects to good Mrs. Strahan; I know not but in another Year, I may have the Pleasure of seeing you both in London. Please to deliver the Enclos’d to Mr. Acworth: I know not where to direct to him. I am, dear Sir, Your most obliged humble Servant
B Franklin
 Addressed: To  Mr Wm Strahan  Printer in Wine Office Court Fleetstreet  London  Per favr of Mr Wallace in the Widow